Jackson, Justice.
1. We think that the reported facts show the guilt of the defendant by circumstantial evidence. The blood was traced to his house from whence the hog was stolen, and the hair of a hog found there, with efforts apparently to hide it; and the explanations set up were inconsistent with each other, and apparently with the truth. Whether one or two chickens were killed, or by whom killed, their blood would not make the quantity in one place covered up with dirt, and the yard all freshly raked over looked suspicious; and the explanation that the hair came out of the mortar,, eighteen months after the chimney was built, and constant daily fires therein, the jury might well discredit. There was no abuse of discretion in overruling the motion tha,t the verdict was without sufficient evidence to support it, and against the law.
2. There appears no material error in the other ground. The judge certifies that he charged the whole law on circumstantial evidence fully to the jury, including the doctrine respecting the rule that circumstantial evidence, to convict, must be inconsistent with any reasonable hypothesis of innocence. It was not his duty to read the entire case of Newman vs. The State, 26 Ga., 633, when requested to charge that case. If he gave the law therein decided to' the jury fully, he did all that could be asked; and this was-done, partly in the general charge and partly by reading from that case.
The case was fully and fairly submitted, and we do not feel called upon by duty to interfere.
Judgment affirmed.